DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/18/20 and 7/23/20 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “meniscus-type” in claims 2 and 3 is a relative term which renders the claim indefinite. The term “meniscus-type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b)(III)(E).  For examination purposes the claims will be treated as “meniscus”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawamoto (JP 20061627001).
Regarding Claim 1: Sawamoto teaches a lens system for image pickup (abstract, fig 3) comprising, in order from an object side: a first lens group that has a negative refractive power and is fixed during focusing (G1); a second lens group that has a positive refractive power and moves during focusing (G23, p 20 last paragraph); a third lens group that has positive refractive power and is fixed during focusing (G4); and a fourth lens group that has a stop disposed on the object side (S), is fixed during focusing, has positive refractive power, and is disposed closest to an image plane side (G5-7).  
Regarding Claim 2: Sawamoto discloses the invention as described in Claim 1 and further teaches wherein the second lens group includes a meniscus-type lens with positive refractive power that is concave on the object side (L21, p 20 last paragraph).  
Regarding Claim 3: Sawamoto discloses the invention as described in Claim 1 and further teaches wherein the meniscus-type lens with positive refractive power is a single lens (L21). 
Regarding Claim 17: Sawamoto discloses the invention as described in Claim 1 and further teaches an image pickup apparatus comprising the image lens system of claim 1 and an image pickup element disposed on an image plane side of the lens system (page 16 “background”). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 10, 11, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 19 of copending Application No. 16/956,207 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches all of the elements of the current claims plus some.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Current Application
16/956207
Claim 1 A lens system for image pickup comprising, in order from an object side:
a first lens group that has negative refractive power and is fixed during focusing;
a second lens group that has positive refractive power and moves during focusing;
a third lens group that has positive refractive power and is fixed during focusing; and
a fourth lens group that has a stop disposed on the object side, is fixed during focusing, has positive refractive power, and is disposed closest to an image plane side.
Claim 1 A lens system for image pickup comprising, in order from an object side:
a first lens group that has negative refractive power and is fixed during focusing;
a second lens group that has positive refractive power and moves during focusing;
a third lens group that has positive refractive power and is fixed during focusing; and
a fourth lens group that has a stop disposed on the object side, is fixed during focusing, has positive refractive power, and is disposed closest to an image plane side, wherein the first lens group includes a first lens with positive refractive power that is disposed closest to the object side.
Claim 5 The lens system according to claim 1, wherein the third lens group includes, in order from the object side, at least one lens with positive refractive power and a cemented lens composed of a lens with positive refractive power and a lens with negative refractive power.
Claim 13 The lens system according to claim 1, wherein the third lens group includes, from the object side, at least one lens with positive refractive power and a cemented lens that is disposed adjacent to the stop and is composed of a lens with positive refractive power and a lens with negative refractive power, and the fourth lens group includes, from the object side, a first cemented lens that is disposed adjacent to the stop and is composed of a lens with negative refractive power and a lens with positive refractive power, a second cemented lens composed of a lens with negative refractive power and a lens with positive refractive power, a lens with negative refractive power, and a lens with positive refractive power.
Claim 10 The lens system according to claim 1, wherein the third lens group includes a cemented lens that is disposed adjacent to the stop and is composed, in order from the object side, of a lens with positive refractive power and a lens with negative refractive power, and
the fourth lens group includes a first cemented lens that is disposed adjacent to the stop and is composed, in order from the object side, of a lens with negative refractive power and a lens with positive refractive power.
Claim 13 The lens system according to claim 1, wherein the third lens group includes, from the object side, at least one lens with positive refractive power and a cemented lens that is disposed adjacent to the stop and is composed of a lens with positive refractive power and a lens with negative refractive power, and the fourth lens group includes, from the object side, a first cemented lens that is disposed adjacent to the stop and is composed of a lens with negative refractive power and a lens with positive refractive power, a second cemented lens composed of a lens with negative refractive power and a lens with positive refractive power, a lens with negative refractive power, and a lens with positive refractive power.
Claim 11 The lens system according to claim 10, wherein the third lens group includes, in order from the object side, at least one lens with positive refractive power and a cemented lens.
Claim 13 The lens system according to claim 1, wherein the third lens group includes, from the object side, at least one lens with positive refractive power and a cemented lens that is disposed adjacent to the stop and is composed of a lens with positive refractive power and a lens with negative refractive power, and the fourth lens group includes, from the object side, a first cemented lens that is disposed adjacent to the stop and is composed of a lens with negative refractive power and a lens with positive refractive power, a second cemented lens composed of a lens with negative refractive power and a lens with positive refractive power, a lens with negative refractive power, and a lens with positive refractive power.
Claim 17 An image pickup apparatus comprising:
a lens system according to claim 1; and
an image pickup element disposed on an image plane side of the lens system.
Claim 19 An image pickup apparatus comprising:
the lens system according to claim 1; and
an image pickup element disposed on an image plane side of the lens system.


Allowable Subject Matter
Claims 4, 6-9, and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Although the prior art teaches a lens system with a -+++ structure where only the second group moves for focusing and having a stop disposed on the object side of the fourth lens group, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claims 4, 5, 10, and 152 including wherein the combined focal length of the first lens group and a combined focal length of the second lens group satisfy the condition -0.3 ≤G1f/G2f ≤0; the third lens group includes, in order from the object side, at least one lens with positive refractive power and a cemented lens composed of a lens with positive refractive power and a lens with negative refractive power; wherein the third lens group includes a cemented lens that is disposed adjacent to the stop and is composed, in order from the object side, of a lens, with positive refractive power and a lens with negative refractive power, and the fourth lens group includes a first cemented lens that is disposed adjacent to the stop and is composed, in order from the object side, of a lens with negative refractive power and a lens with positive refractive power; or wherein the first lens group includes a first negative meniscus lens that is disposed closest to the object side and is convex to the object side, a second negative meniscus lens that is convex to the object side, and a negative biconcave lens, and the second meniscus lens and the negative lens are adjacently disposed so that the second meniscus lens or the negative lens is positioned on the object side,  including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sensui (US 2001/0028511) example 3, shown in figure 7 teaches the device of claim 1 (where group 30 is divided into groups 3 and 4 based on the position of the stop) but does not teach any of the dependent claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/6/22


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference in the office action is being made to the provided translation 
        2 The examiner notes that Claims 5 and 10-11 have a pending double patenting rejection but no art rejections.  The explanation of their allowability here is solely based on 102 and 103 rejections.